In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00213-CV

IN THE MATTER OF Z.M.                       §   On Appeal from the 323rd District
                                                Court

                                            §   of Tarrant County (323-115441-21)

                                            §   October 21, 2021

                                            §   Memorandum Opinion by Justice
                                                Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel